Dissenting Opinion.
Elliott, J.
I agree that the general rule is that it is not competent in a prosecution for one offence to give evidence of another distinct and independent crime; but, while this is the general rule, there -are exceptions to it as firmly settled and as generally recognized as the rule itself. The prosecution is never denied the right to give evidence ■otherwise competent, upon the ground that it tends to prove *216another offence. It is nay conviction that the evidence given by the State in the present case was competent, even upon the concession that it involved proof of a distinct offence committed at a different time from that charged in the indictment.
It was unquestionably proper for the State to prove that the token used by the accused was a false one, and this could be done by proving the manner in which it was procured. The act of procuring the false receipt from the secretary of the Ohio lodge was an essential matter of evidence, and, where it is competent to prove an act it is always competent to prove conduct and declarations accompanying the act. I do not understand the rule to restrict the doctrine of res gestee to-evidence'of declarations accompanying the immediate act constituting the crime, but that it extends to conduct and declarations connected with an act which is a material part of the offence, whether it relates to malice, knowledge, or intent. Wherever it is competent for the prosecution to prove an act, it is proper to prove the declarations made at the time the act was done, and forming part of the same transaction. I affirm, therefore, that as it was competent for the prosecution to prove the procurement of the receipt and impression of the seal of the Ohio lodge, it was proper to prove what was said and done at the time by the accused.
I think the evidence competent on another ground, and that is, that all that was said and done was necessary in order to-enable the jury to judge of the credibility of the testimony of Phelps. Without the conduct and declarations of the accused it might have seemed very improbable that he would leave an entire stranger in possession of his office, with access to important books and papers; whereas, with all the declarations and the whole conduct of the accused before the jury,, the witness’ testimony became probable and consistent.
But I think there is a broader ground upon which the competency of the testimony can be established. It was essential for the State to show guilty knowledge and a criminal intent to practice deception upon others. A recent writer says: “ So-*217it seems that the guilty knowledge of- the falsehood of a presence may be shown by evidence of a previous obtaining or attempting to obtain by false pretences.” Harris Crim. Law, 369. The case of Regina v. Francis, L. R., 2 C. C. R. 128, is directly in point. That was a prosecution for attempting to obtain money by a false pretence, and the reporter’s note thus shows the point reserved: “ Evidence was then offered, in order to prove guilty knowledge in Francis, that he had shortly before offered other false articles to other pawnbrokers. The learned judge admitted the evidence, but as the cases relied on by the prosecution were all, cases either of forgery or uttering counterfeit coin, he reserved the question whether on such a charge as this such evidence was admissible for the purpose of proving guilty knowledge.” The evidence was held by a unanimous court, and upon full argument, to be competent, Lord Coleridge, C. J., saying: “ It seems clear upon principle that when the fact of the prisoner having done the thing charged is proved, and the only remaining question is, whether at the time he did it he had guilty knowledge of the quality of his act or acted under mistake, evidence of the class received must be admissible. It tends to shew that he was pursuing a course of similar acts, and thereby it raises a presumption that he was not acting under a mistake.” In the very recent case of Tarbox v. State, 9 Cincinnati Law Bulletin 24, the defendant was indicted for obtaining money by a false pretence, and it was held by the Supreme Court of Ohio that it was proper to show a similar offence in Detroit, Michigan, the court saying: “ The decisions are uniform to the effect that, wlibre scienter is an element of the crime charged, previous offences necessarily involving such guilty knowledge are admissible.” The court cited the cases of Farrer v. State, 2 Ohio St. 54; Bainbridge v. State, 30 Ohio St. 264; Shriedley v. State, 23 Ohio St. 130. Wharton says: “Where the scienter or quo animo is requisite to, and constitutes a necessary and essential part of the crime with which the person is charged; and proof of such guilty knowledge, or malicious in*218tention, is indispensable tó establish his guilt in regard to the transaction in question, testimony of such acts, conduct, or declarations of the accused, as tend to establish such knowledge or intent, is competent; notwithstanding they may constitute in law a distinct crime.” 1 Whart. Crim. Law, section 649. Professor Greenleaf lays down a like rule, and says: “ The like evidence of acts and declarations at other times, in proof of the character and intent of the principal fact charged, has been admitted in trials for arson, robbery, libel, malicious mischief, forgery, conspiracy, and other crimes.” 3 Greenl. Ev., section 15. In the case of Regina v. Richardson, 2 F. & F. 343, evidence of other acts of embezzlement than the one charged was held admissible, the court saying: “ I am clearly of opinion-that this evidence is admissible. There is no principle of law which prevents that being put in evidence which might otherwise be so, merely because it discloses other indictable offences.” Still stronger is the case of Reg. v. Geering, 18 L. J. Mag. Cas. 215, where, in a prosecution for murder of a husband by a wife, evidence that other members of her family had died from poisoning in a manner similar to that of the husband, was held competent. Our own cases apply the general rule to prosecutions for uttering counterfeit money. McCartney v. State, 3 Ind. 353; Bersch v. State, 13 Ind. 434. The first of these cases is directly in point as to the admissibility of the declarations made at the time of doing another act. The court, in-stating the points made, said: “Whether the court errfed in permitting proof of what the defendant said at the time of passing each of said notes, in regard to it. There was no error in this. His declarations were a part of the res gestae.” It is firmly settled that in civil cases, where notice or knowledge is an essential element of the issue, evidence of other acts is admissible although constituting distinct causes of action in favor of different persons. Wooley v. Grand Street, etc., R. R. Co., 83 N. Y. 121; Pittsburgh, etc., R. W. Co. v. Ruby, 38 Ind. 294 (10 Am. R. 111); City of Delphi v. Lowery, 74 Ind. 520 (39 Am. R. 98). And as said by Lord Coleridge, *219“ The law of evidence is the same in criminal and civil suits.” Regina v. Francis, supra.
The case before us is stronger than any I have cited, for the acts and conduct of the accused were connected with the fraudulent procurement of the form of the instrument after-wards moulded into the false token which enabled him to perpetrate the crime charged against him.
I think the reason of the rule applies with peculiar force to a case, such as this, of an impostor who goes about the country imposing upon others by a systematic scheme, of which the particular act is but one of a 'long series of like criminal acts performed in the execution of a formed and continuous design to defraud communities.